L



                                                               886   i




              %a bo a fraaohim the right  mwt bo
        OS rush 8 nature that, wlbhout oxpeas lo&r-
        latfvo authority, it oannot be ereroi~m4.
             . Yho legislativedepartmentOS the




          k ham been unable to fin4 my rrtadutary
                                                or oonsti-
tutlonal dutgdty, either sxpmrr w limlfs4,whiob would au-
mJf"0 th* o~nslonelr8' come to grtuita pmy     bus tran-
     .
         Opinion So. O-1805 of this 4eyertmentholds that the
Oommimloner~* aourt of Brewster &n&y, Poxar, has no authorltty
toarant afrenohlse to the GuitralPowrrtLi&t Com9nny to
oover   Plmnmhbr   Dbm%y,   Tsxa8.

          Opinion So. O-2517 or thi8 4qmtumnt hol4r that the
aomals~lormrr*aourt or Yontgmmry Qountt he* no authority
to grant a rranohiao to a telephoneocmpuy.